BY THE COURT.
Whereas, On February 18, 1915, Fabriciano Negron filed a petition regarding examination for admission to the bar, alleging that in the examinations held in the month of November, 1914, he obtained an average of 75 per cent in each of the following subjects of the first course, namely, Natural Taw, Civil Law, Medical.Jurisprudence, Insular and Federal 'Political Law and Notarial Law, and an average of 60 per oent in Penal Law;
Whereas, He requests in his said petition that, having-obtained such averages in the said subjects, he be admitted to an examination in Penal Law only in the examinations to be held in the month of March next, or, if not, in the examinations of November of the present year, in order to complete the first course;
Whereas, Section 3 of the Act to regulate the practice-of law in Porto Rico of March 8, 1906, as amended by Act No. 51 of March 9, 1911, provides that no person shall be passed unless he shall have obtained a general average of 75 per cent in each course, and as the petitioner failed to pass the first course and was approved in none of the subjects composing the same, for the approval or rejection applies to the courses and not to the subjects;
Therefore, ' The petition of Fabriciano Negrón Rodriguez is

Denied.